DETAILED ACTION
 	Claims 21-31, 34-38 and 40 are pending. Claims 1-20, 32, 33 and 39 are canceled. This is in response to Applicant’s amendments filed on February 16, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	As indicated in previous action, dependent claims 33 and 39 are allowable. Applicant now amends independent claims 21 and 28 to incorporate the allowable subject matter of claim 33 and amends independent claim 35 to incorporate the allowable subject matter of claim 39. Therefore, claims 21, 28 and 33 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994.  The examiner can normally be reached on Mon-Fri: 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRI M TRAN/Primary Examiner, Art Unit 2494